DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claim 12 (Currently Amended)
Claims 13-19 (Original)
Claims 1-11 (Canceled)

Allowable Subject Matter
Regarding claim 12, the prior art does/do not suggest or teach, among other claimed allowable features, “a switch network configured to include a first switch SW A provided to connect any one of a plurality of AC power input lines and a neutral line constituting the AC power input terminal with the power factor corrector, and a second switch provided to transfer one of a DC power input from a quick charger and the AC power input from the slow charger to a high voltage battery; and a controller configured to control the power factor corrector and the switch network according to the conditions of the AC power and the DC power, wherein the second switch includes:
an eighth switch SW 5 connected between one side of each of the plurality of full bridge circuits and one side of the inverter;
an eleventh switch SW 4 provided between one side of the inverter and the positive electrode of the high voltage battery;
a twelfth switch SW 1 provided to connect between the positive electrode of the quick charger and the positive electrode of the high voltage battery;
a thirteenth switch SW 3 provided to connect between the negative electrode of the quick charger and the negative electrode of the high voltage battery; and
a fourteenth switch SW 2 provided to connect the positive electrode of the high voltage battery through the twelfth switch SW 1 and the positive electrode of the quick charger to the neutral point of the motor.”, in combination with all other elements recited in claim 12.
Claims 13-19 are also allowed as they further limit allowed claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        July 5, 2022